DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 and 05/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a transceiver configured to transmit and receive a signal; and a controller configured to: receive … identify … identify … associate … transmit… in claim 11; the controller is further configured to transmit … in claim 12; the controller is further configured to identify … in claim 15; a transceiver configured to transmit and receive a signal; and a controller configured to: transmit … receive … in claim 16; and the controller is further configured to receive … in claim 17.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #103bis Tdoc R2-1814772 (filed in IDS) in view of 3GPP TS 38.323 V15.2.0 (2018-09).
Regarding Claim 1, 3GPP R2-1814772 teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a control message for resuming a radio resource control (RRC) connection (Section 2 Discussion, line 5, PDCP function is triggered at RRC resume … PDCP re-establishment; line 7, Proposal 2 Confirm PDCP re-establishment procedure is trigger at RRC resume), the control message including information requesting a re-establishment of a packet data convergence protocol (PDCP) entity (Section 2 Discussion, line 5, PDCP function is triggered at RRC resume … PDCP re-establishment; line 7, Proposal 2 Confirm PDCP re-establishment procedure is trigger at RRC resume);
identifying whether at least one PDCP service data unit (SDU) is stored, based on the information (page 2, Proposal 5, lines 3-10, PDCP SDUs are buffered IP-packets on PDCP layer … not discard SDUs during PDCP suspend (nor at PDCP re-establishment); page 2, Proposal 6, PDCP SDUs are not discarded at PDCP suspend or PDCP re-establishment); and
transmitting, to the base station, the at least one PDCP SDU (page 2, Proposal 5, lines 4-5, For UM, PDCP SDUs are transmitted after PDCP re-establishment if not transmitted before; for AM, PDCP SDUs are transmitted/retransmitted if not successfully delivered before).

	In an analogous art, 3GPP TS 38.323 teaches PDCP service data unit (SDU) associated with a PDCP sequence number (SN) (Section 5.1.2, page 11, lines 6-7, PDCP SDUs already associated with PDCP SNs);
identifying, when the at least one PDCP SDU is stored, a first PDCP SDU from the at least one PDCP SDU, wherein a successful delivery of a corresponding PDCP protocol data unit (PDU) from a lower layer has not been confirmed for the first PDCP SDU (Section 5.1.2, page 11, lines 5-6, from the first PDCP SDU for which the successful delivery of the corresponding PDCP Data PDU has not been confirmed by lower layers, perform retransmission or transmission of all the PDCP SDUs);
associating, from the first PDCP SDU a count value to the at least one PDCP SDU (Section 5.1.2, page 11, lines 7-8, in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and reordered correctly by the base station. Thus, the throughput and QoS of the data transmission can be maintained after the PDCP re-establishment.

However, 3GPP R2-1814772 does not teach wherein the transmitting further comprises transmitting the at least one PDCP SDU from the first PDCP SDU in an ascending order of the count value.
	In an analogous art, 3GPP TS 38.323 teaches wherein the transmitting further comprises transmitting the at least one PDCP SDU from the first PDCP SDU in an ascending order of the count value (Section 5.1.2, page 11, lines 7-8, in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and reordered correctly by the base station. Thus, the throughput and QoS of the data transmission can be maintained after the PDCP re-establishment.

Regarding Claim 3, 3GPP R2-1814772 does not teach the at least one PDCP SDU is transmitted without restarting a discard timer for the at least one PDCP SDU.
In an analogous art, 3GPP TS 38.323 teaches the at least one PDCP SDU is transmitted without restarting a discard timer for the at least one PDCP SDU (page 11, discardTimer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and reordered correctly by the base station. Thus, the throughput and QoS of the data transmission can be maintained after the PDCP re-establishment.

Regarding Claim 4, the combination of 3GPP R2-1814772 and 3GPP TS 38.323, specifically 3GPP R2-1814772 teaches the first PDCP SDU is a PDCP SDU with a lowest count value or a lowest PDCP SN (page 2, lines 3-4, When PDCP suspend is triggered … PDCP state variables can be reset, i.e. the count reset).

Regarding Claim 5, the combination of 3GPP R2-1814772 and 3GPP TS 38.323, specifically 3GPP R2-1814772 teaches the identifying of the first PDCP SDU is performed for a suspended acknowledged mode (AM) data radio bearer (DRB) (page 2, Proposal 6, PDCP SDUs are not discarded at PDCP suspend or PDCP reestablishment for AM and UM).

Regarding Claim 6, 3GPP R2-1814772 teaches a method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a control message for resuming a radio resource control (RRC) connection (Section 2 Discussion, line 5, PDCP function is triggered at RRC 
receiving, from the terminal, at least one PDCP service data unit (SDU) (page 2, Proposal 5, lines 4-5, For UM, PDCP SDUs are transmitted after PDCP re-establishment if not transmitted before; for AM, PDCP SDUs are transmitted/retransmitted if not successfully delivered before),
wherein whether the at least one PDCP SDU is stored is identified by the terminal based on the information (page 2, Proposal 5, lines 3-10, PDCP SDUs are buffered IP-packets on PDCP layer … not discard SDUs during PDCP suspend (nor at PDCP re-establishment); page 2, Proposal 6, PDCP SDUs are not discarded at PDCP suspend or PDCP re-establishment).
	However, 3GPP R2-1814772 does not teach PDCP SDU associated with a PDCP sequence number (SN); wherein, when the at least one PDCP SDU is stored, a first PDCP SDU from the at least one PDCP SDU is identified, a successful delivery of a corresponding PDCP protocol data unit (PDU) from a lower layer has not been confirmed for the first PDCP SDU, and wherein a count value is associated to the at least one PDCP SDU, from the first PDCP SDU.

wherein, when the at least one PDCP SDU is stored, a first PDCP SDU from the at least one PDCP SDU is identified, a successful delivery of a corresponding PDCP protocol data unit (PDU) from a lower layer has not been confirmed for the first PDCP SDU (Section 5.1.2, page 11, lines 5-6, from the first PDCP SDU for which the successful delivery of the corresponding PDCP Data PDU has not been confirmed by lower layers, perform retransmission or transmission of all the PDCP SDUs), and
wherein a count value is associated to the at least one PDCP SDU, from the first PDCP SDU (Section 5.1.2, page 11, lines 7-8, in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and reordered correctly by the base station. Thus, the throughput and QoS of the data transmission can be maintained after the PDCP re-establishment.

Regarding Claim 7, 3GPP R2-1814772 teaches wherein the count value for the first PDCP SDU is set to an initial value before transmission of the control message (page 2, lines 3-4, When PDCP suspend is triggered … PDCP state variables can be reset, i.e. the count reset).

In an analogous art, 3GPP TS 38.323 teaches wherein the receiving further comprises receiving the at least one PDCP SDU from the first PDCP SDU in an ascending order of the count value (Section 5.1.2, page 11, lines 7-8, in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and reordered correctly by the base station. Thus, the throughput and QoS of the data transmission can be maintained after the PDCP re-establishment.

Regarding Claim 8, 3GPP R2-1814772 does not teach the at least one PDCP SDU is received without restarting a discard timer for the at least one PDCP SDU.
In an analogous art, 3GPP TS 38.323 teaches the at least one PDCP SDU is received without restarting a discard timer for the at least one PDCP SDU (page 11, lines 2-3, perform transmission of the PDCP SDUs … without restarting the discardTimer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and 

Regarding Claim 9, the combination of 3GPP R2-1814772 and 3GPP TS 38.323, specifically 3GPP R2-1814772 teaches the first PDCP SDU is a PDCP SDU with a lowest count value or a lowest PDCP SN (page 2, lines 3-4, When PDCP suspend is triggered … PDCP state variables can be reset, i.e. the count reset).

Regarding Claim 10, the combination of 3GPP R2-1814772 and 3GPP TS 38.323, specifically 3GPP R2-1814772 teaches the first PDCP SDU is identified for a suspended acknowledged mode (AM) data radio bearer (DRB) (page 2, Proposal 6, PDCP SDUs are not discarded at PDCP suspend or PDCP reestablishment for AM and UM).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 2012/0201228) teaches method for synchronizing PDCP operation after RRC connection re-establishment.
Yi et al. (US 2017/0215225) teaches method for processing a PDCP PDU.
Kim et al. (US 2008/0123655) teaches method for transmitting/receiving ciphered PDCP packets.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        



/UN C CHO/Supervisory Patent Examiner, Art Unit 2413